Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's submission filed on 2/10/21 has been entered. Claims 1-28 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 2/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 10580029 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric R. Scheuerlein  on 5/3/2021.
The application has been amended as follows: 
Please replace the claim set dated 2/10/21 with the following:
--
 (Currently Amended) A computer-implemented method for an extensible point-of-sale device, comprising:
registering an application, on the point-of-sale device, to be notified of a transaction change on the point-of-sale device;
displaying a user interface during a purchase transaction on a display of the point-of-sale device using one of a register module and a payment module;
receiving the transaction change via the user interface of the point-of-sale device;
broadcasting the transaction change to a set of registered applications, on the point-of-sale device, that includes the application; and
taking an action that modifies the purchase transaction using the application in response to the broadcasting.

(Original) The computer-implemented method for an extensible point-of-sale device of claim 1, wherein:
the action comprises inserting an image onto a receipt printed for the purchase transaction by the point-of-sale device.

(Original) The computer-implemented method for an extensible point-of-sale device of claim 2, wherein the action of inserting the image onto the receipt comprises:
transmitting the image to a services process on the point-of-sale device from the application;
adding the image to the receipt using the services process; and
printing the receipt for the purchase transaction using the services process. 

(Original) The computer-implemented method for an extensible point-of-sale device of claim 1, wherein:
the action comprises inserting a text string onto a receipt printed for the purchase transaction by the point-of-sale device.

(Original) The computer-implemented method for an extensible point-of-sale device of claim 1, wherein:
the action comprises displaying information on the display of the point-of-sale device.

(Previously Presented) The computer-implemented method for an extensible point-of-sale device of claim 5, wherein the action of displaying information on the display comprises:
generating the information to display on the point-of-sale device using the application; and
displaying, with the display of the user interface on the display, the information on an area of the display.

(Previously Presented) The computer-implemented method for an extensible point-of-sale device of claim 6, wherein:
the application displays the information on the area of the display via a software component other than the register module or the payment module; and
one of the register module or the payment module concurrently displays transaction data along with the information on the area of the display.

(Previously Presented) The computer-implemented method for an extensible point-of-sale device of claim 1, wherein:

the action comprises inserting a second user interface on a payment window of the display of the point-of-sale device.

(Currently Amended) The computer-implemented method for an extensible point-of-sale device of claim 8, wherein:
inserting the second user interface on the payment window of the display of the point-of-sale device is performed by the application; and
one of the register module and the payment module displays information on the display, with the display of the second user interface on the display by the application. 

(Original) The computer-implemented method for an extensible point-of-sale device of claim 9, wherein:
the user interface initiates a method of payment provided by the application.

(Currently amended) An extensible point-of-sale device, comprising:
a POS processing service that registers an application, on the point-of-sale device, to be notified of a transaction change on the point-of-sale device; 
a display that displays a user interface during a purchase transaction;
a register module that receives the transaction change involving the purchase transaction via the user interface of the point-of-sale device;
wherein the application is configured to take an action to modify the purchase transaction in response to a trigger; and
wherein the POS processing service is configured to provide the trigger via a broadcast of the transaction change to a set of registered applications, on the point-of-sale device, that includes the application.

(Original) The extensible point-of-sale device of claim 11, further comprising:
a printer that prints a receipt for the purchase transaction with an added image using the POS processing service on the point-of-sale device;
wherein the action comprises transmitting the image to the POS processing service from the application;
wherein the transaction change generates a printing receipt event to initiate a printing process; and
wherein the trigger is the printing receipt event. 

(Original) The extensible point-of-sale device of claim 11, further comprising:

wherein the action comprises transmitting the text string to the POS processing service from the application;
wherein the transaction change generates a printing receipt event to initiate a printing process; and
wherein the trigger is the printing receipt event. 

(Original) The extensible point-of-sale device of claim 11, wherein:
the action comprises generating information to display on the display; and
the information and user interface are concurrently displayed on the display. 

(Original) The extensible point-of-sale device of claim 11, further comprising:
a network connection; and
a local database that stores the transaction change in a queue;
wherein the point-of-sale device is configured to transmit the transaction change from the queue via the network connection when the point-of-sale device is able to communicate with a server.

(Currently Amended) An extensible point-of-sale device, comprising:
a POS processing service that registers an application, on the point-of-sale device, to be notified of a transaction change on the point-of-sale device;
a display that displays a user interface during a purchase transaction; and
a payment module that receives the transaction change involving the purchase transaction via the user interface of the point-of-sale device;
wherein the application is configured to take an action to modify the purchase transaction in response to a trigger; and
wherein the POS processing service is configured to provide the trigger via a broadcast of the transaction change to a set of registered applications, on the point-of-sale device, that includes the application.

(Original) The extensible point-of-sale device of claim 16, further comprising:
a printer that prints a receipt for the purchase transaction with an added image using the POS processing service on the point-of-sale device;
wherein the action comprises transmitting the image to the POS processing service from the application;
wherein the transaction change generates a printing receipt event to initiate a printing process; and
wherein the trigger is the printing receipt event. 

(Original) The extensible point-of-sale device of claim 16, further comprising:
a printer that prints a receipt for the purchase transaction with an added text string using the POS processing service on the point-of-sale device;
wherein the action comprises transmitting the text string to the POS processing service from the application;
wherein the transaction change generates a printing receipt event to initiate a printing process; and
wherein the trigger is the printing receipt event. 

(Original) The extensible point-of-sale device of claim 16, wherein:
the action comprises generating information to display on the display; and
the information is displayed on an area of the display along with the user interface.

(Original) The extensible point-of-sale device of claim 16, further comprising:
a network connection; and
a local database that stores the transaction change in a queue;
wherein the point-of-sale device is configured to transmit the transaction change from the queue to a server via the network connection when the point-of-sale device is able to communicate with the server.

(Previously Presented) The extensible point-of-sale device of claim 14, wherein:
the application displays the information on an area of the display via a software component other than the register module; and
the register module concurrently displays transaction data along with the information on the area of the display.

(Previously Presented) The extensible point-of-sale device of claim 11, wherein:
the user interface is a first user interface; and
the action comprises inserting a second user interface on a payment window of the display of the point-of-sale device.

(Previously Presented) The extensible point-of-sale device of claim 22, wherein:
inserting the second user interface on the payment window of the display of the point-of-sale device is performed by the application; and
the register module displays information on the display, with the display of the second user interface on the display by the application. 

(Previously Presented) The extensible point-of-sale device of claim 23, wherein:
the user interface initiates a method of payment provided by the application.

(Previously Presented) The extensible point-of-sale device of claim 19, wherein:
the application displays the information on the area of the display via a software component other than the payment module; and
the payment module concurrently displays transaction data along with the information on the area of the display.

(Previously Presented) The extensible point-of-sale device of claim 16, wherein:
the user interface is a first user interface; and
the action comprises inserting a second user interface on a payment window of the display of the point-of-sale device.

(Currently Amended) The extensible point-of-sale device of claim 26, wherein:
inserting the second user interface on the payment window of the display of the point-of-sale device is performed by the application; and
the payment module displays information on the display, with the display of the second user interface on the display by the application. 

(Previously Presented) The extensible point-of-sale device of claim 27, wherein:
the user interface initiates a method of payment provided by the application.
 --
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The Examiner is in agreement with arguments submitted by the Applicant on 2/10/21.  The arguments, in view of the Examiner’s amendments above, render the claims novel and obvious.  Therefore, the Examiner is allowing the claims.
 A Non Patent Literature search was conducted and no relevant art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        May 3, 2021